The State of/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 21, 2015

                                     No. 04-14-00374-CR

                                     Luis Arnaldo BAEZ,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6881
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER
      The Appellant’s Motion for Extension of Time to file Reply Brief is hereby GRANTED.
The Appellant’s Reply Brief is due July 29, 2015. No further extensions of time will be granted.



       It is so ORDERED on July 21, 2015.



                                            PER CURIAM



ATTESTED TO: ___________________________________
            Keith E. Hottle
            Clerk of Court